Ethridge, J.
(dissenting). In my opinion, under section 2947, Code 1906 (Hemingway’s Code, section 5282), the applicant could have filed his claim for a cancellation and refund immediately upon the passage of this statute in the' year 1904. The patent had been outstanding since March, 1900, and certainly that was sufficient time for the applicant to have determined the status of his title acquired from the state. The claim as now presented was filed by the applicant, and did not accrue *585by the land commissioner on his own initiative striking the land from the roll and canceling the patent. All rights under the law may be enforced in the manner pointed out by the law by the person in whom the right exists. It has never been the practice, and certainly it could not be construed to be the law, that the applicant had no right to make the demand for the cancellation. If that be the law, then the applicant has no right here because this proceeding was set in motion on his petition. Section 3096, Code 1906 (section 2460 of Hemingway’s Code), reads as follows:
“Limitations of Suits by and against the State, Counties and Municipal Corporations. — Statutes of limitation in civil cases shall not run against the state, or any subdivision or municipal corporation thereof; but all such statutes shall run in favor of the state, the counties, and the municipal corporations therein; and the statutes of limitations shall begin to run in favor of the state, the counties, and municipal corporations at the time when the plaintiff first had the right to demand payment of the officer or board authorized to allow or disallow the claim sued upon.”
Under the very terms of this statute the statute of limitations shall begin to run in favor of the state when the party first had the right to demand payment. The question then arises as to when in. the present case could the applicant or appellee have first demanded payment. In Pevey v. Jones, 71 Miss. 647, 16 So. 252, 42 Am. St. Rep. 486, Judge Campbell, speaking for the court, used the following language:
“As to the land belonging to the United States, the covenant of warranty was broken the instant it was made, and a right of action on it then accrued, and was barred when this action was commenced. ' The true doctrine is that the United States are always seised of their lands, and cannot be disseised as private owners may be; that land belonging to the United States cannot lawfully be the subject of sale and conveyance biy individuals, *586so as to confer any right; that a grantee of such land by another than the United States cannot take possession without becoming a wrongdoer, and liable to summary ejection; and, therefore, that a covenant of warranty, in a conveyance of land belonging to the United States, must be viewed differently from one where the ownership is by a private person; that the grantee is not required to take possession, or attempt to get it, and that a right of action immediately accrues to recover for a breach of warranty, not dependent on any future event, but fixed by the fact of ownership of the land by the government. In this case, the grantee acquired nothing whatever as to the land owned by the United States; and, by virtue of the transaction, his vendor, on receipt of the purchase money, thereby at once became liable to him for money received to his use. We are not aware of any direct authority for this view, but it seems to result necessarily from what is well settled, and we do not hesitate to make a precedent so fully supported by reason.”
It will be seen from the reasoning" of this case that the rule is that where title to land is in the United States government there can be no rightful occupancy by any one else without the consent of the United States, and that for that reason the grantee is disseised of possession and his rights accrue at once. It is difficult for me to comprehend any difference between the right when the state is a party and when the individual is a party. The state had no more right to make a conveyance than an individual did where the title of land' is in the United States government and when the party paid a consideration for this deed which the state had no right to make he had a right at least in a reasonable time to make demand for repayment. It was his duty to investigate his title as speedily as a reasonably prudent man would be required to • do in the case of individuals. While the state’s deed is not in terms a warranty, yet by reason of the statute involved here it is in effect a warranty to *587the extent of repaying the purchase money. In legal effect the state does warrant its title to this extent. It seems that there is a disposition or tendency to try to class the state differently from individuals, and a belief that the state is a proper subject for spoliation at the hands of any private person. The state is the people in a collective sense, and its right should be no less respected than the rights of an individual. Indeed, there is reason for believing that the state’s right should be more tenderly regarded because of its incapacity to exercise the same vigilance that an individual would exercise. I see no reason why the rule here would apply to claims against a county because under the statute no suit can be brought until a claim is first presented for allowance to the board of supervisors, and it can as readily be said that no right of action accrued until the board declined to pay the claim. Section 3096 Code 1906 (section 2460 of Hemingway’s Code) was enacted for the very purpose of preventing a party having a claim against the state, county, or municipality from keeping it until the facts might become doubtful or incapable of proof, and was designed to make parties having claims diligent in presenting them for payment so that the state, county, or municipality would know how to conduct its business. The case of State v. Chisago County, 115 Minn. 6, 131 N. W. 792, Ann. Cas. 1912D, 669, cited by the majority as a precedent, recognizes the duty of the holder of a claim to present his application for a refund within a reasonable time. The court uses this language :
“If he does determine that it is invalid, and claims a refundment under a particular decision, he is bound to make a timely assertion of his right. Within what time a person claiming such right must make his application is not here involved. ’ ’
The decision of Pevey v. Jones, 71 Miss. 647, 16 So. 252, 42 Am. St. Rep. 486, was decided at the October term, 1893, long before the purchaser from the state *588made Ms purchase, and under this case at the time he made the purchase he was bound to know that if the lands were in the United States he must make application speedily. The attorney-general’s department has for many years, and certainly from 1908 to date, applied the statute of limitation to these claims, and as the attorney-general is the advisor ■ of the administrative departments under the law, this construction should not he departed from unless manifestly wrong, and I do not believe it is manifestly wrong, but, on the contrary, that it is manifestly right.